          Case 1:09-cr-01082-RMB Document 321 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
UNITED STATES OF AMERICA,

                                                                            ORDER

                 -against-                                           09   CR. 1082 (RMB)

CAMERON DOUGLAS,

                                    Defendant.
------------------------------------------------------------X

        Based upon the record herein including, without limitation, the supervised release hearing

held on June 25, 2020 and the related submissions of Defense counsel, Benjamin Brafman and

Andrea Zellan, dated March 17, 2020, June 10, 2020 and June 15, 2020; the Government

submission from AUSA Jessica Greenwood, dated June 20, 2020; the submissions of the

Probation Department (S.D.N.Y. Officer Noah Joseph and from C.D.C.A Officer Randy Orlow)

dated June 18, 2020 and June 24, 2020; the letter from Dr. Kelly Woyewodzic, dated June 24,

2020; the letter from Sean McFarland, dated June 24, 2020; and the good progress made to date

by Mr. Douglas; the following are the modified special conditions of supervised release along

with the applicable effective dates:

        1- Weekly drug testing will be changed to random drug testing effective August 1, 2020.
        Random drug testing is required at least twice each month;
        2- Weekly group therapy is required to continue, as in one of the groups offered by
        Sean McFarland. Any additional attendance at more than one group meeting is no longer
        mandatory (but is still encouraged), effective immediately. The result is that only one
        group session per week is required and it may be a group led by Sean McFarland or it
        may be an AA/NA group;
        3- Weekly individual therapy (Dr. Woyewodzic) remains in place until September 1, 2020
         Case 1:09-cr-01082-RMB Document 321 Filed 06/29/20 Page 2 of 2



       when it may be reduced to twice per month;
       4- 88 community service hours while at a Los Angeles and Probation Department
       qualified community service organization (which records hours) are to be completed by
       September 15, 2021, preferably at the rate of approximately 6-7 hours per month. (This is
       in addition to community service hours already completed.) Termination of further
       community service obligations may be considered in September 2021.
       5- New York Probation to monitor progress working closely with Los Angeles Probation.
       6- Travel to Spain with family for the month of July is authorized. Comply with all
       applicable coronavirus best practices.

       All other terms and conditions of supervised release set forth in the Judgments dated

April 20, 2010 and December 21, 2011 remain in effect, including the requirement that court

approval is required before any further change in supervised release conditions. Contact the court

via Christine Murray or Chelsea Tabolt if you have any questions concerning this Order.

       The next hearing in this matter is scheduled for Wednesday, September 23, 2020 at

12:30pm (EST).

Dated: New York, New York
       June 29, 2020

                                     _______________________________________
                                           RICHARD M. BERMAN, U.S.D.J.
